Citation Nr: 1411949	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder and a pain disorder, to include as due to service-connected diabetes mellitus.
  
2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for ocular hypertension as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the face as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for high cholesterol as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for esophageal constriction as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1963 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming which denied the Veteran's claim for service connection for PTSD with depression and headaches.

This appeal also arose from an October 2010 rating decision of the VA RO in Cheyenne, Wyoming which denied the Veteran's claims for service connection for erectile dysfunction, ocular hypertension, depression, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, peripheral neuropathy of the face, hypertension, high cholesterol and esophageal constriction.  In September 2011, the Veteran filed a notice of disagreement (NOD) with this rating decision.  A statement of the case (SOC) was issued in October 2012 and the Veteran filed a substantive appeal as to these claims (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012. 

In September 2006, the Board remanded the claim for service connection for PTSD with depression and headaches to the Appeals Management Center (AMC) for additional development and adjudication.

In July 2009, the Veteran testified as to the claim for service connection for PTSD with depression and headaches before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A hearing transcript has been associated with the claims file.

In October 2009, the Board recharacterized the claim for service connection for PTSD with depression and headaches as a claim for service connection for a psychiatric disorder to include PTSD, major depressive disorder and a pain disorder.  This claim was again remanded to the AMC for additional development and adjudication. 

In September 2011, the Board denied the Veteran's claim for service connection for a psychiatric disability to include PTSD, major depressive disorder and a pain disorder.  The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding this claim to the Board for further proceedings consistent with the joint motion.

As noted above, in the October 2004 rating decision, the RO denied service connection for PTSD with depression and headaches.  However, given the evidence of record (including a diagnosis of depression) and the Veteran's new argument that his depression is the result of his service-connected diabetes mellitus, the Board has recharacterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Veteran's Virtual VA claims file reveals an Informal Hearing Presentation submitted by the Veteran's representative in July 2013 which addressed the claim for service connection for an acquired psychiatric disorder.

As a final preliminary matter, the Board observes that in July 2004, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated the American Legion as his representative.  In December 2012, a private attorney submitted a "Veterans Benefits Direct Attorney/Client Contingent Fee Agreement" indicating that she had been retained to represent the Veteran with regards to his claim for service connection for an acquired psychiatric condition.  In addition, in a January 2013 VA Form 8 (Certification of Appeal), the RO identified this private attorney as the Veteran's representative for purposes of his claims for service connection for erectile dysfunction, hypertension, peripheral neuropathy, high cholesterol and esophageal constriction.  However, a VA Form 21-22a (Appointment of Individual as Claimant's Representative) designating this private attorney as the Veteran's representative was not submitted.

In October 2013, the Board sent a letter to the Veteran explaining the above and seeking clarification as to his current representative.  Unfortunately, the Veteran did not respond to this letter.  The Board subsequently confirmed with the RO that a VA Form 21-22a appointing the private attorney as the Veteran's representative had not been received.  Therefore, in light of the current unrevoked VA Form 21-22 and the Veteran's failure to respond to the October 2013 letter, the Board continues to recognize the American Legion as the Veteran's representative.

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further RO action on the claims for service connection are warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With regards to the claim for an acquired psychiatric disorder, the Board notes that the Veteran contends that he suffers from a psychiatric disorder as a result of various stressors he experienced during combat service, including the explosion of an ammunition dump.  He further contends that witnessing a fatal car accident in August 2001 caused his traumatic memories of service to reemerge.  In October 2009, the Board remanded the matter, at least in part, to verify the Veteran's reported stressors and to obtain a VA opinion as to the nature and etiology of his claimed psychiatric disorder.

Such an opinion was reflected in a May 2010 examination report and a January 2011 addendum report.  The examiner opined that the Veteran's mood disorder not otherwise specified was not caused by or a result of his service as his depressed mood occurred in conjunction with witnessing a fatal car accident in 2001 and that there was no evidence of depression or mental health treatment during service.  In the November 2012 JMR, the parties determined that this May 2010 examination report and January 2011 addendum report were inadequate as they did not address the Veteran's contention that witnessing the fatal car accident in 2001 re-triggered his combat memories, causing them to reemerge.  In addition, the Board notes that the Veteran now contends that his depression was caused or aggravated by his service-connected diabetes mellitus.  In light of the deficiency detailed above, and the Veteran's newly raised theory of entitlement, the claim for service connection for an acquired psychiatric disorder must be remanded to obtain a new etiological opinion. 

As regards to VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the VA Medical Center (VAMC) in Sheridan, Wyoming, and that records from that facility dated through September 2011 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the Sheridan VAMC (since September 2011) for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with regard to requests for records from Federal facilities.  

The Board also notes that it is not clear whether the Veteran receives or had received regular treatment from any private provider with regard to his claimed acquired psychiatric disorder.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed acquired psychiatric disorder since service and to submit any treatment records or statements addressing the etiology of such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

With regards to the Veteran's claims for service connection for erectile dysfunction, ocular hypertension, peripheral neuropathy of the upper and lower extremities and face, hypertension, high cholesterol and esophageal constriction, the Board notes that the Veteran requested that a Board video-conference hearing be scheduled at the local RO in his timely October 2012 substantive appeal.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules video-conference hearings, a remand of these matters for the requested hearing is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Sheridan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed acquired psychiatric disorder since service and to submit any additional statements addressing the etiology of such disorder.  After securing any necessary authorization from his, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be scheduled for a VA examination, by a psychiatrist or psychologist at a VA medical facility, to determine the nature and etiology of his claimed psychiatric disorder.

(a)  Identify all acquired psychiatric disorders that have been present at any time since October 2004.

(b)  Is it at least as likely as not (50 percent or greater probability) that each diagnosed acquired psychiatric disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should comment on the Veteran's contention that his memories of service trauma were retriggered or reemerged after he witnessed a fatal car accident in August 2001.

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused or aggravated by his service-connected diabetes mellitus? 

(d)  If psychosis is diagnosed, did the disability manifest to a compensable degree within one year of service discharge (i.e., July 1969)?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.  The examiner should also comment on the 2002 and 2003 medical opinions submitted by Dr. L. C., to include the January 2003 opinion from Dr. L. C. that attributed the Veteran's PTSD both to his experiences in Vietnam and to witnessing a fatal car accident in 2001.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for an acquired psychiatric disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  With regards to the claims for service connection for  erectile dysfunction, ocular hypertension, peripheral neuropathy of the upper and lower extremities and face, hypertension, high cholesterol and esophageal constriction, the Veteran should be scheduled for a Board video-conference hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

